DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on November 17, 2021 is acknowledged. Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Ko et al. (US 2020/0321398 A1). 
Regarding claim 1, Ko teaches in figures 1- 17 and related text e.g. a resistive memory device (Fig. 4A; Para. 0085) comprising: a first stacked structure (240; Para. 0086) comprising: a first bottom electrode (241; Para. 0086); a first top electrode (249; Para. 0086) disposed on the 
Regarding claim 2, Ko teaches in figures 1- 17 and related text e.g. a material composition of the first variable resistance layer (Para. 0060) is identical to a material composition of the second variable resistance layer (Para. 0087).
Regarding claim 3, Ko teaches in figures 1- 17 and related text e.g. the first bottom electrode (241) is electrically connected with the second bottom electrode (221), and the first top electrode (249) is electrically connected with the second top electrode (229; all the layers can be electrically connected to each other).
Regarding claim 4, Ko teaches in figures 1- 17 and related text e.g. the second variable resistance layer (240; Fig.4A) comprises: a first layer (243); and a second layer (245) disposed on the first layer (241), wherein a material composition of the first variable resistance layer (247; Fig.4A) is identical to a material composition of at least one of the first layer or the second layer ( first layer 243 and the variable resistance layer can both be made of metal oxide; Para. 0058 and Para. 0060).
Regarding claim 5, Ko teaches in figures 1- 17 and related text e.g. the material composition of the first layer is different from the material composition of the second layer (first layer 243 can be metal oxide and second layer 245 can be metal; Para. 0059).

Allowable Subject Matter
Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
	Claim 6 is objected to since the prior art does not teach the following limitation: “…the second layer comprises a U-shaped structure surrounding the second top electrode in a cross-sectional view of the second variable resistance layer…” with the rest of the limitations of claim 4 and 1. 
	Claims 7-11 are objected to since the following claims are all dependent on claim 6. 
Claim 12 is objected to since the prior art does not teach the following limitation: “…a top surface of the first top electrode and a top surface of the second top electrode are coplanar, and a bottom surface of the first top electrode is lower than a bottom surface of the second top electrode in the vertical direction…” 






Response to Arguments
Applicant's arguments filed on January 24 2022 have been fully considered but they are not persuasive. 
(1) Applicant Alleges: 
“… According to paragraph [0069] of Ko, Ko discloses that in the embodiment of FIGs. 1-2, the elements of the second variable resistance element 140 have substantially the same thicknesses as the corresponding elements of the first variable resistance clement 120.
 Therefore, the limitation "a thickness of the first variable resistance layer is less than a thickness of the second variable resistance layer" required in claim 1 is not disclosed by the cited reference. Reconsideration of claim I is respectfully requested…”
(1) Examiner’s Response:
Examiner respectfully disagree with the applicant’s argument for the following reasons: 
The prior art reference Ko (1398) teaches in paragraph 0089 that the first variable resistance layer (227UW) can have the same thickness as the second variable resistance layer (247 UW). However, Ko also teaches that the two layers can have a different thickness. In Figure 4A the first variable resistance layer has a uniform thickness and the second variable resistance layer has a smaller thickness on the sides. The thickness at the side surface between upper surface of 247UW and lower surface of 247UW is smaller than the thickness of the first variable resistance layer (227UW) since second variable resistance layer has a tapered side surface.  Since a portion of the thickness of the second variable resistance layer is less than a thickness of the first variable resistance layer than the following limitation is met. To further explain the interpretation of the prior art reference the following figure is attached below.

    PNG
    media_image1.png
    500
    410
    media_image1.png
    Greyscale

As shown in the figure above line AB representing a thickness of the second variable resistance layer 247UW is smaller than the line CD representing a thickness of the first variable resistance layer 447 UW. For at least the following reason the prior art reference teaches the above limitation of claim 1. 
Hence, the rejection of claim 1 under AIA  35 U.S.C. 102(a)(2) as being anticipated by Ko et al. (US 2020/0321398 A1) is deemed proper and maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mounir S Amer/            Primary Examiner, Art Unit 2894